FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 10, 12, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2010/0205517) in view of Sela et al. (2017/0123991).
Regarding claim 1:
Lee teaches:
A memory controller for controlling a plurality of memory devices commonly coupled to a channel, the plurality of memory devices respectively performing program operations [par 35, 60], the memory controller comprising:
a buffer memory configured to store data to be sequentially transferred to the channel [par 57-62, 66 – buffer memory used to store data prior to programming, programming is done sequentially]; and
a processor configured to acquire fail data corresponding to a program fail operation and to acquire reprogram data to be transferred to the channel together with the fail data, after receiving a fail signal from the channel [fig 3; par 54, 57-62].
Lee does not explicitly teach the buffering and reprogramming based on a buffer memory index indicating an index of the buffer memory.
Sela teaches based on a buffer memory index indicating an index of the buffer memory [par 31, 32].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the buffer management table of Sela with the buffer usage of Lee.


Regarding claim 2:
The combination teaches:
The memory controller of claim 1, wherein the processor aligns the fail data and the reprogram data and controls the plurality of memory devices to perform a reprogram operation [Lee par 57-62; Sela par 31, 32].

Regarding claim 3:
The combination teaches:
The memory controller of claim 1, wherein the buffer memory stores the fail data and the reprogram data after the processor acquires the fail data and the reprogram data [Lee par 57-62]. 

Regarding claim 4:
The combination teaches:
[Sela par 31, 32]. 

Regarding claim 5:
The combination teaches:
The memory controller of claim 1, wherein the processor receives the fail signal from a fail memory device in which a program operation has failed among the plurality of memory devices based on a result of a verify operation performed by the fail memory device [Lee par 54].

Regarding claim 10:
The combination teaches:
The memory controller of claim 1, wherein the processor acquires the reprogram data from the buffer memory [Lee par 57-62]. 

Regarding claim 12:
The combination teaches:
The memory controller of claim 2, wherein the reprogram data comprises a plurality of pages [Lee par 57-62].

Regarding claim 13:

The memory controller of claim 12, wherein the fail data comprises a plurality of pages [Lee par 57-62]. 

Regarding claim 15:
See the teachings of the combination above.
Lee further teaches:
a plurality of memory devices configured to be commonly coupled to a channel and to respectively perform program operations [fig 1].

Regarding claim 16:
The combination teaches:
The storage device of claim 15, wherein the controller aligns the fail data and the reprogram data and controls the plurality of memory devices to perform a reprogram operation [Sela par 31, 32]. 
Regarding claim 17:
The combination teaches:
The storage device of claim 15, wherein the buffer memory stores the fail data and the reprogram data after the controller acquires the fail data and the reprogram data [Lee par 57-62].


The combination teaches:
The storage device of claim 16, wherein the controller controls the buffer memory to store the fail data and the reprogram data in the buffer memory based the buffer memory index of the fail data and the reprogram data [Lee par 57-62; Sela par 31, 32]. 
Regarding claim 19:
The combination teaches:
The storage device of claim 15, wherein the controller receives the fail signal from a fail memory device in which a program operation has failed among the plurality of memory devices based on a result of a verify operation performed by the fail memory device [Lee par 54]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9, 10 and 12 of U.S. Patent No. 10892014 in view of Lee. 
The ‘014 patent contains all teachings of the instant claims except for the transfer being sequential, an explicit teaching of the buffer memory storing the fail data and reprogram data, 
Lee teaches the transfer being sequential, an explicit teaching of the buffer memory storing the fail data and reprogram data, the processor/controller receiving a fail signal from the fail memory device after a verify operation, and the data comprising a plurality of pages [par 54, 57-62].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the teachings of the ‘014 claims with those of Lee because discloses that the teachings of Lee allow for a SSD comprising semiconductor chips to overcome a program fail operation without needing to specific a specific error code and process flow and without need of additional memory [par 31]. Note that, based on the disclosure of the ‘014 application, claims directed to a memory system have been explicitly defined to involve a semiconductor memory system.

Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/             Primary Examiner, Art Unit 2113